  Case 19-00250         Doc 28        Filed 04/16/19 Entered 04/16/19 15:10:16        Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                      )
                                            )         CASE NO. 19 B 00250
         Nicole Hardin and Chanteau Hardin, )         HON. HOLLIS (JOLIET)
                                            )         CHAPTER 13
         DEBTORS.                           )

                                         NOTICE OF MOTION

TO:      Glenn Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532, via
         electronic notification;



         See attached Service List.

       Please take notice that on May 10, 2018, at 10:45 a.m. I shall appear before the
Honorable Judge Hollis at the Joliet City Hall, 150 W. Jefferson Street, 2nd Floor, Joliet, IL
60432, and present the attached motion and you may appear if you so choose.

                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that she transmitted a copy of this notice and the
attached motion to the attached service list via regular U.S. Mail with postage prepaid from the
mailbox located at 20 S. Clark Street, Chicago, IL 60603 on April 16, 2018.


                                                             /s/ Michael Spangler
                                                             Attorney for Debtors

                                                             The Semrad Law Firm, LLC
                                                             20 S. Clark Street, 28th Floor
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                   Case
Label Matrix for local    19-00250
                       noticing            Doc 28 U.S.Filed  04/16/19
                                                        Bankruptcy Court Entered 04/16/19 15:10:16      DescSERV
                                                                                             AD ASTRA RECOVERY  Main
0752-1                                                  Document
                                                  Eastern Division       Page 2 of 5         7330 W 33RD ST N STE 118
Case 19-00250                                      219 S Dearborn                              WICHITA, KS 67205-9370
Northern District of Illinois                      7th Floor
Eastern Division                                   Chicago, IL 60604-1702
Tue Apr 16 15:07:31 CDT 2019
American Water                                     BUR MED ECON                                Bureau of Medical Economics
95 Meadows Dr                                      326 E CORONADO RD                           PO Box 20247
Gilberts, IL 60136                                 PHOENIX, AZ 85004-1524                      Phoenix, AZ 85036-0247



CHASMCCARTHY                                       CONVERGENT OUTSOURCING                      City of Chicago - Dep’t of Revenue
800 Enterprise Drive # 204                         10750 HAMMERLY BLVD #200                    PO Box 88292
Oak Brook, IL 60523-4217                           Houston, TX 77043-2317                      Chicago, IL 60680-1292



City of Chicago Department of Finance              (p)COMED                                    Commonwealth Edison Company
c/o Arnold Scott Harris, P.C.                      1919 SWIFT DR                               Bankruptcy Department
111 W. Jackson Blvd Ste. 600                       OAKBROOK IL 60523-1502                      1919 Swift Drive
Chicago, IL 60604-3517                                                                         Oak Brook, IL 60523-1502


DEPT OF EDUCATION/NELN                             DEPTEDNELNET                                FED LOAN SERV
121 S 13TH ST                                      PO Box 740283                               P.O. Box 69184
LINCOLN, NE 68508-1904                             Atlanta, GA 30374-0283                      Harrisburg, PA 17106-9184



FIRST PREMIER BANK                                 Illinois American Water                     (p)JEFFERSON CAPITAL SYSTEMS LLC
c/o Jefferson Capital Systems LLC PO Box           PO Box 578                                  PO BOX 7999
c/o Linda Dold                                     Alton IL 62002-0578                         SAINT CLOUD MN 56302-7999
Saint Cloud, MN 56302


Joliet Housing Authority                           LVNV Funding, LLC                           NATWIDE CASS
6 S. Broadway St.                                  Resurgent Capital Services                  10255 West Higgins Road
Joliet, IL 60436-1753                              PO Box 10587                                Suite 300
                                                   Greenville, SC 29603-0587                   Des Plaines, IL 60018-5620


Nationwide Cassel LLC                              Nelnet, Inc.                                Nicor Gas
10255 W. Higigns Road                              121 South 13th Street, Suite 201            Po Box 549
Suite 300                                          Lincoln, NE 68508-1922                      Aurora, IL 60507-0549
Rosemont, IL 60018-5620


SpeedyRapid Cash                                   Chanteau Hardin                             Glenn B Stearns
P.O. Box 780408                                    153 Richmond Drive                          801 Warrenville Road Suite 650
Wichita, KS 67278-0408                             Bolingbrook, IL 60440-2736                  Lisle, IL 60532-4350



Michael Spangler                                   Nicholas J Landi                            Nicole Hardin
The Semrad Law Firm, LLC                           Semrad Law Firm LLC                         153 Richmond Drive
20 S Clark St, 28th Floor                          20 S. Clark Street #28                      Bolingbrook, IL 60440-2736
Chicago, IL 60603-1811                             Chicago, IL 60603-1811
Patrick S Layng Case 19-00250             Doc 28       Filed 04/16/19 Entered 04/16/19 15:10:16                      Desc Main
Office of the U.S. Trustee, Region 11                    Document     Page 3 of 5
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


ComEd                                                Jefferson Capital Systems LLC                        End of Label Matrix
3 Lincokln Cetre                                     Po Box 7999                                          Mailable recipients   30
c/o Sabrina Copelan                                  Saint Cloud Mn 56302-9617                            Bypassed recipients    0
Villa Park, IL 60181                                                                                      Total                 30
  Case 19-00250        Doc 28     Filed 04/16/19 Entered 04/16/19 15:10:16            Desc Main
                                    Document     Page 4 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )
                                            )          CASE NO. 19 B 00250
         Nicole Hardin and Chanteau Hardin, )          HON. HOLLIS (JOLIET)
                                            )          CHAPTER 13
         DEBTORS.                           )

                                  MOTION TO MODIFY PLAN

            NOW COMES the Debtors, Nicole Hardin and Chanteau Hardin, by and through

Debtors’ attorneys, The Semrad Law Firm, LLC, and moves this Honorable Court to enter an order

modifying Debtors’ Chapter Plan and state as follows:

         1. On January 4, 2019, the Debtors filed a petition for relief pursuant to Chapter 13, Title

            11 of the United States Code.

         2. On April 12, 2019, this Honorable Court confirmed the Debtors’ Chapter 13 Plan, with

            secured creditors to be paid 100.00% of their allowed claims, and general unsecured

            creditors to be paid 10.00% of their allowed claims.

         3. That the confirmed Chapter 13 Plan requires the Debtors to make plan payments to the

            Chapter 13 Trustee in the amount of $400.00 monthly for 36 months.

         4. Debtors respectfully request this Honorable Court to amend the plan at Section 5.2 to

            state Debtors’ student loan debts are currently in deferment, and should they become

            due during the duration of the bankruptcy plan, Debtors shall make direct payments to

            the student loan debts outside the Chapter 13 plan. That the Trustee shall make no

            disbursements to student loans serviced by Fed Loan and Dept of Ed/Nelnet.

         5. Debtors have filed the instant case in good faith and are in a position to proceed with

            the plan of reorganization.
  Case 19-00250        Doc 28   Filed 04/16/19 Entered 04/16/19 15:10:16            Desc Main
                                  Document     Page 5 of 5


       WHEREFORE, Debtors, Nicole Hardin and Chanteau Hardin, pray this Honorable Court

for the following relief:

       A.      That this Honorable Court enter an Order amending the Chapter 13 Plan at

               Section 5.2 to state Debtors’ student loan debts are currently in deferment, and

               should they become due during the duration of the bankruptcy plan, Debtors shall

               make direct payments to the student loan debts outside the Chapter 13 plan. That

               the Trustee shall make no disbursements to student loans serviced by Fed Loan

               and Dept of Ed/Nelnet;

       B.      For any further relief as the Court may deem fair and proper.




                                                            Respectfully Submitted,

                                                            /s/ Michael Spangler____
                                                            Attorney for Debtor

                                                            The Semrad Law Firm, LLC
                                                            20 S. Clark Street, 28th Floor
                                                            Chicago, IL 60603
                                                            (312) 913-0625
